     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 1 of 20


 1   RAQUEL M. BUSANI, No.: 323162
     raquel@erisalg.com
 2   ROBERT J. ROSATI, No.: 112006
     robert@erisalg.com
 3   6485 N. Palm Ave., Ste. 105
     Fresno, California 93704
 4   Telephone: 559-478-4119
     Facsimile: 559-478-5939
 5
     Attorneys for Plaintiff,
 6   DEBORAH JONES
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
                                              SACRAMENTO DIVISION
11
12   DEBORAH JONES,                                   )         Case No.:
                                                      )
13                               Plaintiff,           )
                                                      )         COMPLAINT
14   v.                                               )
                                                      )
15                                                    )
     UNUM LIFE INSURANCE COMPANY                      )
16   OF AMERICA,                                      )
                                                      )
17                              Defendant.            )
                                                      )
18                                                    )
                                                      )
19
20
             Plaintiff, DEBORAH JONES (“Plaintiff” or “Jones”) alleges as follows:
21
                                                   JURISDICTION
22
             1.      Plaintiff’s claim for relief arises under the Employee Retirement Income Security
23
     Act of 1974, as amended (“ERISA”), 29 U.S.C. section 1132(a)(1) and (a)(3). Pursuant to 29
24
     U.S.C. section 1331, this court has jurisdiction over this action because this action arises under
25
     the laws of the United States of America. 29 U.S.C. section 1132(e)(1) provides for federal
26
     district court jurisdiction of this action.
27
     ///
28
     ///
                                                     COMPLAINT
                                                      1 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 2 of 20


 1                                                  VENUE
 2           2.      Venue is proper in the Eastern District of California because Plaintiff was and is a
 3   resident of the City of Oroville, in the County of Butte, California, when Defendant terminated
 4   her long term disability benefits and denied her appeal of that decision. Therefore, 29 U.S.C.
 5   section 1132(e)(2) provides for venue in this Court. Intradistrict venue is proper in this Court’s
 6   Sacramento Division.
 7                                                 PARTIES
 8           3.      Plaintiff is, and at all times relevant hereto was, a participant, as that term is
 9   defined by 29 U.S.C. section 1000(7), of the Orohealth Corporation Group Long Term Disability
10   Plan ("The Plan") and thereby entitled to receive benefits therefrom. Plaintiff was a beneficiary
11   because she was an employee of Orohealth Corporation, which established The Plan.
12           4.      The Plan is an employee welfare benefit plan organized and operating under the
13   provisions of ERISA, 29 U.S.C. section 1001 et seq.
14           5.      Defendant Unum Life Insurance Company of America, ("Unum"), issued Policy
15   No.: 148451 012 to Orohealth Corporation ("The Policy") under which benefits are provided by
16   The Plan, was insurer and decision maker for The Plan, and is legally liable for providing the
17   benefits sought herein.
18                                          CLAIM FOR RELIEF
19           6.      The Policy provides long-term disability ("LTD") benefits, wherein such benefits
20   potentially could continue until claimant reaches the age of 65.
21           7.      In order to be eligible for benefits under the Policy, an employee must meet the
22   Policy's definition of disability.
23           8.      The Policy includes the following definitions:
24                   A.      “Disability” means Total Disability or partial disability due to sickness or
25                           injury.
26                   B.      Total disability is defined as:
27                   “For the first 27 months, you are totally disabled when, as a result
                     of sickness or injury, you are unable to perform with reasonable
28                   continuity the substantial and material acts necessary to pursue
                                                  COMPLAINT
                                                     2 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 3 of 20


 1               your usual occupation in the usual and customary way.
 2               After benefits have been paid for 24 months of disability you are
                 totally disabled when, as a result of sickness or injury, you are
 3               not able to engage with reasonable continuity in any occupation in
                 which you could reasonably be expected to perform satisfactorily
 4               in light of your age, education, training, experience, station in life,
                 and physical and mental capacity.”
 5
                 C.      Regular care is defined as:
 6
                 “-      you personally visit a physician as frequently as is
 7                       medically required, to effectively manage and tret your
                         disability condition(s); and
 8               -       you are receiving appropriate medical treatment and care
                         for your disabling condition(s), which conforms with
 9                       generally accepted medical standards.”
10               D.      Substantial and material acts are defined as:
11               “The important tasks, functions and operations generally required
                 by employers from those engaged in your usual occupation that
12               cannot be reasonably omitted or modified.”
13               In determining what substantial and material acts are necessary
                 to pursue your usual occupation, we will first look at the specific
14               duties required by your Employer. If you are unable to perform
                 one or more of these duties with reasonable continuity, we will
15               then determine whether those duties are customarily required of
                 other individuals engaged in your usual occupation. If any
16               specific material duties required of you by your Employer differ
                 from the material duties customarily required of other individuals
17               engaged in your usual occupation, then we will not consider those
                 duties in determining what substantial and material acts are
18               necessary to pursue your usual occupation.”
19               E.      Usual occupation is defined as:
20               “The substantial and material acts you are routinely performing
                 for your Employer when your disability begins.”
21
                 F.      Mental Disorder is defined as:
22
                 “A psychiatric or psychological condition classified in the
23               Diagnostic and Statistical Manual of Mental Health Disorders
                 (DSM), published by the American Psychiatric Association, most
24               current as of the start of a disability. Such disorders include, but
                 are not limited to, psychotic, emotional or behavioral disorders. If
25               the DSM is discontinued or replaced, these disorders will be those
                 classified in the diagnostic manual then used by the American
26               Psychiatric Association as of the start of a disability.”
27               G.      Employer means the Policyholder, which is Orohealth Corporation
28         9.    The policy has the following limited benefit provision for mental disorders:
                                              COMPLAINT
                                                 3 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 4 of 20


 1               “Disabilities, due solely to mental disorders are limited to a
                 maximum pay period of 24 months.
 2
                 Unum will continue to send you payments beyond the 24 month
 3               period if you meet one or both of these conditions:
 4               1.     If you are confined to a hospital or institution at the end
                        of the 24 month period, Unum will continue to send you
 5                      payments during your confinement. If you are still disabled
                        when you are discharged, Unum will send you payments
 6                      for a recovery period of up to 90 days. If you become
                        reconfined at any time during the recovery period and
 7                      remain confined for at least 14 days in a row, Unum will
                        send payments during that additional confinement and for
 8                      one additional recovery period up to 90 more days.
 9               2.     In addition to Item 1, if, after the 24 months period for
                        which you have received payments, you continue to be
10                      disabled and subsequently become confined to a hospital
                        or institution for at least 14 days in a row, Unum will send
11                      payments during the length of the reconfinement.
12               Unum will not pay beyond the mental disorder limitation as
                 indicated above, or the maximum period of payment, whichever
13               occurs first.
14               Unum will not apply the mental disorder limitation to dementia if
                 it is a result of:
15
                 -      Stroke;
16               -      trauma;
                 -      viral infection;
17               -      Alzheimer’s disease; or
                 -      other conditions not listed which are not usually treated by
18                      a mental health provider or other qualified provider using
                        psychotherapy, psychotropic drugs, or other similar
19                      methods of treatment.”
20         10.   A.     The Policy definition regarding to the term “totally disabled” is ambiguous
21                      in many material respects. First, certain incorporated definitions are
22                      circular: “usual occupation” is defined as “the substantial and material acts
23                      you are routinely performing for your employer when your disability
24                      begins” and substantial and material acts are defined as “the important
25                      tasks, functions, and operations generally required by employers from
26                      those engaged in your usual occupation that cannot be reasonably omitted
27                      or modified.” Second, when evaluating what substantial and material acts
28                      are necessary to pursue the employee’s usual occupation Unum “will first
                                             COMPLAINT
                                               4 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 5 of 20


 1                    look at the specific duties required by the employer and determine whether
 2                    those duties are customarily required of other individuals engaged in the
 3                    employee’s usual occupation.”
 4               B.   Thus, since usual occupation is the substantial and material acts “you are
 5                    routinely performing” for the employer when your disability begins, those
 6                    substantial and material acts for Jones are those are those she did, as set
 7                    forth in paragraph 12.
 8               C.    Due to the circular definition in The Policy, the duties of Jones’ usual
 9                    occupation are also the substantial and material acts necessary to pursue
10                    her usual occupation. Specifically, since usual occupation means the
11                    substantial and material acts Jones was performing when her disability
12                    began, all of her duties are customarily required “of other individual
13                    engaged in her “usual occupation,” and thus all of Jones’ duties, are
14                    substantial and material acts necessary to pursue Jones’ usual occupation.
15               D.   To the extent The Policy is ambiguous and it must be construed consistent
16                    with Jones’ reasonable expectations, i.e., that the substantial and material
17                    acts of her usual occupation are the acts she was performing for her
18                    employer, as set forth in paragraph 12.
19               E.   Finally, notwithstanding the express terms of The Policy, the concept of
20                    total disability has an established meaning under California law which
21                    Unum is required to implement and follow as described in Paragraph 11.
22         11.   A.   Under California law, insurance policies are governed by the statutory and
23                    decisional law in force at the time the policy is issued. Such provisions
24                    are read into each policy thereunder, and become a part of the contract
25                    with full binding effect on the parties. This principle governs not only
26                    new policies but also renewals: each renewal incorporates any changes in
27                    the law that occurred prior to the renewal.
28               B.   Under California law, The Policy's definitions of "disabled," as alleged in
                                           COMPLAINT
                                               5 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 6 of 20


 1                         Paragraph 8 require Unum to consider: (a) whether Jones could reasonably
 2                         be expected to work; (b) recognizing the fact that she may do some work
 3                         or even the fact that she may be physically able to do so is not conclusive
 4                         evidence that her disability is not total, if reasonable care and prudence
 5                         require that she desist; (c) given her physical and/or mental capacity; (d) to
 6                         perform the "substantial and material" duties of her own occupation; (e)
 7                         with "reasonable continuity"; (f) in the usual and customary way.
 8                         Recovery is not precluded because Jones is able to perform sporadic tasks
 9                         or attend to simple, inconsequential details incident to the conduct of
10                         business. When evaluating a Jones’ capacity to perform "any occupation"
11                         the Unum must take into account the her age, education, experience,
12                         training, and station in life. Thus, an uneducated laborer cannot be
13                         expected to become an accountant or banker and a doctor, lawyer, or
14                         business executive is totally disabled even if he could run a news stand or
15                         work as a day laborer.
16           12.     Jones was employed by Orohealth Corporation as a Corporate Compliance
17   Officer. Jones explained in a declaration submitted with her appeal of the termination of her
18   LTD benefits:
19           “My occupation as a Corporate Compliance Officer entailed the following
20   responsibilities:
21                   A.    Administrative Nurse- Oversees hospital compliance efforts;
22                   B.    Oversee hospital compliance concerns to administration on regular basis.
23                   C.    Wrote policies and procedures to comply with Centers for Medicare and
24                         Medicaid Services (“CMS”) regulations.
25                   D.    Reviewed all policies, contracts agreements pertaining to hospital
26                         business.
27                   E.    Administrative direction over all denials for payment regarding hospital
28                         services rendered to all patients.
                                                COMPLAINT
                                                    6 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 7 of 20


 1                 F.      Direct oversight into any Office of the Inspector General (“OIG”) request
 2                         or audit.
 3                 G.      Wrote hundreds of appeals to obtain payment for hospital services to
 4                         various entities on a monthly basis.
 5                 H.      Provided reports to administration regarding financial impact of charges
 6                         and payment for services provided.
 7                 I.      Worked closely with Administrative staff regarding contracted services
 8                         and all existing contracts and their compliance with regulatory and legal
 9                         guidelines.
10                 J.      Direct oversight to 40 plus employees working in case management,
11                         quality management, and utilization management.
12                 K.      The physical aspects of the job included:
13                         i.      Walking up to two hours in a workday.
14                         ii.     Standing up to one hour in a workday.
15                         iii.    Sitting five hours in a workday.
16                         iv.     Writing, typing or handling small objects up to six hours in a
17                                 workday.
18                         v.      Lifting and carrying office equipment such as laptop computers
19                                 was done when I left and returned to work, when I went to
20                                 meetings, and when I had to visit other work areas.
21                         vi.     I lifted up to 20 pounds occasionally and up to 10 pounds
22                                 frequently.
23                 L.      I frequently drove to different work sites for meetings.”
24           13.   Jones is disabled by co-morbid effects of chest pain, hypertension, anxiety, sleep
25   hypopnea, post-heart attack, myocardial infarction, obesity, PTSD, and other conditions.
26           14.   Jones’ last day of work was May 2, 2017.
27           15.   Jones submitted her application for LTD benefits to Unum on or about August 9,
28   2017.
                                                 COMPLAINT
                                                  7 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 8 of 20


 1          16.     By letter dated July 13, 2018, Unum approved Jones’ claim for LTD benefits
 2   effective July 31, 2017, - - i.e., after completion of the 90 day elimination period in The Policy.
 3          17.     By letter dated December 26, 2018, Unum terminated Jones’ LTD benefits, and
 4   invited Jones to submit an appeal of that decision.
 5          18.     By letter dated April 3, 2019, Jones, through counsel, appealed the termination of
 6   her LTD benefits. Counsel’s 92-page letter in part asserted:
 7                  A.      Unum’s termination of Jones’s benefits violated the terms of The Policy;
 8                  B.      Unum and its reviewing doctors were, in effect, re-writing the terms of
 9                          The Policy by mischaracterizing and misapplying its terms;
10                  C.      Described Jones’ medical conditions;
11                  D.      Described Jones’ functional capacity;
12                  E.      Noted that Unum withheld pertinent documents;
13                  F.      Summarized Jones’ medical records;
14                  G.      Asserted Unum failed to perform a whole person evaluation;
15                  H.      Evaluated and criticized Unum’s medical reviews;
16                  I.      Criticized Unum’s use of Dr. Stuart Shipko as a doctor to review Jones’
17                          records because Unum knew that Dr. Shipko is and was dishonest,
18                          unreliable, and unqualified to provide such reviews and opinions;
19                  J.      Unum failed to address Jones’s treating physicians’ opinions;
20                  K.      Unum failed to perform a proper occupational analysis;
21                  L.      Unum failed to have Jones examined;
22                  M.      Unum’s review and appeal processes were unfair;
23                  N.      Unum incorrectly only considered objective medical evidence;
24                  O.      Jones was disabled under the terms of The Policy;
25          19.     As part of her appeal, Jones submitted a sworn declaration and explained, in part:
26   that she is unable to perform her own or any occupation because:
27                  “. . . I cannot perform my own or any occupation because my job
28                  had a lot of responsibility and with that responsibility came
                                                 COMPLAINT
                                                    8 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 9 of 20


 1               unbelievable amounts of stress. . . . It cause me to have panic
 2               attacks, have poor and broken sleep, have nightmares, and chest
 3               pain similar to the pain I experienced with a myocardial infarction.
 4               Experiencing the chest pain cause more panic because I didn’t and
 5               don’t know if the chest pain is being caused by a panic attack or if I
 6               am indeed having another heart attack. I was living in a constant
 7               state of fear, both because I felt I was being told to act unethically
 8               by the administrators and because I was afraid of another heart
 9               attack.”
10         20.   As part of its appeal review Unum obtained:
11         A.    A “Vocational Analysis, dated April 23, 2019, by Kelly B. Marsiano. Therein,
12               Ms. Marsiano noted, in part:
13               “On appeal, the insured’s representative states that the insured’s
                 job was not sedentary but reported by bot the insured and the
14               employer that it was performed within the light range of work.
                 additionally, it is noted that VRC Marziali did not note the
15               requirement of travel as a protion of the hob duties. Also, the
                 employer’s job description specifically mentions a physical
16               requirement of lifting note more than 20 pounds with a frequent
                 lifting and/or carrying of objects weighing up to 10 pounds. . . .(¶)
17               Travel was performed by the insured for her employer, however, it
                 is characteristic of the occupation to find the Director of
18               Compliance for a hospital working primarily within the facility. It
                 is unclear for what duties the insured would be required to travel.”
19
20         B.    An “OSP Review” dated May 2, 2019, by Dr. Scott B. Norris. Dr. Norris
21               expressed several opinions, concluding repeatedly (eight times) that Jones’s
22               conditions, in his opinion, would not preclude sedentary level
23               activity/work/occupational activity.
24         C.    An “OSP Review” by Dr. Peter Brown dated May 21, 2019. Dr, Brown was
25               asked to evaluate Jones’ condition for the period beyond December 26, 2018. Dr.
26               Brown opined, in part:
27               “From a psychiatric perspective:
                 There is evidence of a long-standing psychiatric condition
28               characterized by symptoms of anxiety and depression of fluctuating
                                              COMPLAINT
                                                 9 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 10 of 20


 1                   severity, in response to various stressor. There is evidence of
                     significant but temporary exacerbation of her symptoms in
 2                   response to progressively worsening conflict with her supervisors .
                     . . . significant workplace related stressors are identified as primary
 3                   causal factors in the claimant’s acute exacerbation.
 4                                                  ****
                     However, for the timeframe in question while under appropriate
 5                   care with regular psychotropic management with a predominantly
                     stable low dose regimen, and regular psychotherapy the claimant
 6                   has been persistently stable and progressively improving. . . .”
 7           21.     Unum did not provide its medical records review reports from Dr. Norris or Dr.
 8    Brown or it vocational report from Ms. Marsiano to Jones or her counsel for review and
 9    comment before issuing its final decision on Jones’s appeal, although it had the opportunity and
10    sufficient time to do so.
11           22      By letter dated June 4, 2019, Unum denied Jones’s appeal and notified her that
12    she had exhausted her administrative remedies.
13           23.     Plaintiff complied with all terms and conditions of The Policy and was and at all
14    relevant times has been totally disabled under the terms of
15    The Policy.
16           24.     Unum was required to provide Plaintiff a full and fair review of her claim for
17    benefits pursuant to 29 U.S.C. §1133 and its implementing Regulations. Specifically:
18                   A.      29 U.S.C. §1133 mandates that, in accordance with the Regulations of the
19                           Secretary of Labor, every employee benefit plan, including defendants
20                           herein, shall provide adequate notice in writing to any participant or
21                           beneficiary whose claim for benefits under the plan has been denied,
22                           setting forth the specific reasons for such denial, written in a manner
23                           calculated to be understood by the participant and afforded a reasonable
24                           opportunity to any participant whose claim for benefits has been denied a
25                           full and fair review by an appropriate named fiduciary of the decision
26                           denying the claim.
27                   B.      The Secretary of Labor has adopted Regulations to implement the
28                           requirements of 29 U.S.C. §1133. These Regulations are set forth in 29
                                                  COMPLAINT
                                                    10 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 11 of 20


 1                     C.F.R. §2560.503-1 and provide, as relevant here, that employee benefit
 2                     plans, including United of Omaha, shall establish and maintain reasonable
 3                     procedures governing the filing of benefit claims, notifications of benefit
 4                     determinations, and appeal of adverse benefit determinations and that such
 5                     procedures shall be deemed reasonable only if:
 6                     i.     Such procedures comply with the specifications of the Regulations.
 7                     ii.    The claims procedures contain administrative processes and
 8                            safeguards designed to ensure and to verify that benefit
 9                            determinations are made in accordance with governing plan
10                            documents and that, where appropriate, The Policy provisions have
11                            been applied consistently with respect to similarly situated
12                            claimants.
13                     iii.   Written notice is given regarding an adverse determination (i.e.,
14                            denial or termination of benefits) which includes: the specific
15                            reason or reasons for the adverse determination; with reference to
16                            the specific plan provisions on which the determination is based; a
17                            description of any additional material or information necessary for
18                            the claimant to perfect the claim and an explanation of why such
19                            material or information is necessary; a description of The Policy's
20                            review procedures and the time limits applicable to such
21                            procedures, including a statement of the claimant's right to bring a
22                            civil action under section 502(a) of ERISA following a denial on
23                            review; if an internal rule, guideline, protocol, or similar criterion
24                            was relied upon in making the adverse determination, either the
25                            specific rule, guideline, protocol, or other similar criterion or a
26                            statement that such a rule, guideline, protocol, or other similar
27                            criterion was relied upon in making the adverse determination and
28                            that a copy of such rule, guideline, protocol, or other criterion will
                                           COMPLAINT
                                             11 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 12 of 20


 1                           be provided free of charge to the claimant upon request.
 2                     iv.   Unum is required to provide a full and fair review of any adverse
 3                           determination which includes:
 4                           a.     That a claimant shall be provided, upon request and free of
 5                                  charge, reasonable access to, and copies of, all documents,
 6                                  records, and other information relevant to the claimant's
 7                                  claim for benefits.
 8                           b.     A document, record, or other information shall be
 9                                  considered "relevant" to a claimant's claim if such
10                                  document, record, or other information: (1) was relied upon
11                                  in making the benefit determination; (2) was submitted,
12                                  considered, or generated in the course of making the benefit
13                                  determination, without regard to whether such document,
14                                  record, or other information was relied upon in making the
15                                  benefit determination; (3) demonstrates compliance with
16                                  the administrative processes and safeguards required
17                                  pursuant to the Regulations in making the benefit
18                                  determination; or (4) constitutes a statement of policy or
19                                  guidance with respect to The Policy concerning the denied
20                                  benefit without regard to whether such statement was relied
21                                  upon in making the benefit determination.
22                           c.     The Regulations further provide that for a review that takes
23                                  into account all comments, documents, records and other
24                                  information submitted by the claimant relating to the claim,
25                                  without regard to whether such information was submitted
26                                  or considered in the initial benefit determination;
27                           d.     The Regulations further provide that, in deciding an appeal
28                                  of any adverse determination that is based in whole or in
                                         COMPLAINT
                                           12 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 13 of 20


 1                                 part on a medical judgment that the appropriate named
 2                                 fiduciary shall consult with a healthcare professional who
 3                                 has appropriate training and experience in the field of
 4                                 medicine involved in the medical judgment.
 5                           e.    The Regulations further require a review that does not
 6                                 afford deference to the initial adverse benefit determination
 7                                 and that is conducted by an appropriate named fiduciary of
 8                                 the Plan who is neither the individual who made the
 9                                 adverse benefit determination that is the subject of the
10                                 appeal nor the subordinate of such individual.
11                           f.    The Regulations further provide that a healthcare
12                                 professional engaged for the purposes of a consultation for
13                                 an appeal of an adverse determination shall be an individual
14                                 who is neither the individual who was consulted in
15                                 connection with the adverse benefit determination which
16                                 was the subject of the appeal nor the subordinate of any
17                                 such individual.
18                           g.    Effective April 1, 2018, The United States Department of
19                                 Labor amended ERISA claims procedures for disability
20                                 benefits. The amendment ensures that, “Disability
21                                 claimants receive a clear explanation of why their claim
22                                 was denied as well as their rights to appeal a denial of a
23                                 benefit claim, and to review and respond to new
24                                 information developed by the plan during the course of the
25                                 appeal.” 29 C.F.R. §2560.501 - Claims procedure,
26                                 currently states at subsection (h)(4):
27                                 (4) Plans providing disability benefits. The claims
28                                 procedures of a plan providing disability benefits will
                                        COMPLAINT
                                          13 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 14 of 20


 1                                     not, with respect to claims for such benefits, be
 2                                     deemed to provide a claimant with a reasonable
 3                                     opportunity for a full and fair review of a claim and
 4                                     adverse benefit determination unless, in addition to
 5                                     complying with the requirements of paragraphs
 6                                     (h)(2)(ii) through (iv) and (h)(3)(i) through (v) of this
 7                                     section, the claims procedures -
 8
 9                                     (i) Provide that before the plan can issue an adverse
10                                     benefit determination on review on a disability benefit
11                                     claim, the plan administrator shall provide the
12                                     claimant, free of charge, with any new or additional
13                                     evidence considered, relied upon, or generated by the
14                                     plan, insurer, or other person making the benefit
15                                     determination (or at the direction of the plan, insurer
16                                     or such other person) in connection with the claim;
17                                     such evidence must be provided as soon as possible
18                                     and sufficiently in advance of the date on which the
19                                     notice of adverse benefit determination on review is
20                                     required to be provided under paragraph (i) of this
21                                     section to give the claimant a reasonable opportunity
22                                     to respond prior to that date.
23         25.   Unum denied Plaintiff a full and fair review of her claim for benefits as follows:
24               A.     Unum does not have claims procedures which contain administrative
25                      processes and safeguards designed to ensure and to verify that benefit
26                      determinations are made in accordance with governing plan documents
27                      and that, where appropriate, the policy provisions have been applied
28                      consistently with respect to similarly situated claimants or did not follow
                                            COMPLAINT
                                              14 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 15 of 20


 1                     them with respect to Jones’ claim.
 2               B.    Unum, when terminating Plaintiff’s claim for LTD benefits, did not
 3                     provide a description of the additional material or information necessary
 4                     for Plaintiff to perfect her claim or an explanation of why such material or
 5                     information was necessary. Specifically, in its December 26, 2018,
 6                     termination of benefits letter, Unum did not explain what additional
 7                     information Jones should submit to Unum and why in order to support her
 8                     claim for disability benefits.
 9               C.    Unum did not consider the comments and documents submitted in support
10                     of Plaintiff’s appeal of the termination: most of the arguments presented in
11                     her appeal and supplemental materials and not addressed by Unum.
12               D.    Unum did not provide to Jones all relevant records and materials in its
13                     possession regarding Jones’ claim. Specifically, and without limitation,
14                     Jones requested and Unum refused to provide relevant documents as
15                     follows:
16                     1.      By letter dated January 7, 2019, Plaintiff, through counsel
17                             requested her entire claim file from Unum.
18                     2.      Plaintiff’s counsel April 3, 2019, appeal letter asserted that Unum
19                             withheld relevant documents including attorney-client advice.
20                     3.      By letter dated April 18, 2019, letter asserted that “Unum is not
21                             obligated to provide you with attorney-client privilege
22                             communications”.
23                     4.      By letter dated April 25, 2019, Plaintiff’s counsel and explained
24                             that Unum was required to provide attorney-client
25                             communications.
26                     5.      By letter dated April 29, 2019, Unum disagreed.
27                     6.      By letter dated May 15, 2019, Plaintiff’s counsel provided more
28                             authority for the proposition that Unum was required to provide
                                            COMPLAINT
                                              15 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 16 of 20


 1                                  attorney-client communications.
 2                           7.     By letter dated May 22, 2019, Unum asserted that it was not
 3                                  required to disclose attorney-client privileged communications and
 4                                  also that there are no attorney-client privilege communications in
 5                                  the claim file prior to January 14, 2019, when a copy of the file
 6                                  was provided to you.”
 7                   E.      Unum knowingly and deliberately failed to comply with the April 1, 2018,
 8                           Regulations amendment regarding Jones’ claim. Plaintiff is informed and
 9                           believes, and thereon alleges that Unum’s claims and appeal employees
10                           are aware of its obligation to provide post-appeal medical and vocational
11                           reports to claimants and/or their counsel before making a final decision on
12                           an appeal, but knowingly and deliberately did not do so in order to prevent
13                           Plaintiff, through counsel, from analyzing and critically commenting upon
14                           flaws, errors, misstatements, and erroneous conclusions and reasoning in
15                           such post-appeal reports, as she, through counsel, had done with reference
16                           to Unum’s initial decision, as is more fully alleged in paragraphs 12, 18,
17                           and 19 herein.
18                   F.      Unum otherwise violated the Regulations and thereby denied Jones a full
19                           and fair review of her claim for benefits.
20           26.     Had Unum provided Jones and her counsel the medical reports of Drs. Norris and
21    Brown and the vocational analysis of Ms. Marsiano, as it was required to do, before issuing its
22    final appeal decision, Jones, through counsel, would have responded and noted the errors,
23    inconsistencies, inadequacies, and questionable features of those reports, including, but not
24    limited to:
25                   A.      Ms. Marsiano’s April 23, 2019, “Vocational Analysis” misconstrues The
26                           Policy and thus is erroneous and is factually erroneous. Factually, Ms.
27                           Marsiano was “unclear” as to what duties would require Jones to travel. If
28                           given the opportunity, as required, to respond to Ms. Marsiano’s
                                                 COMPLAINT
                                                   16 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 17 of 20


 1                     “Vocational Analysis” Jones would have told Unum that Oroville Hospital
 2                     has it primary facility at 2767 Olive Highway, Oroville, California, (as the
 3                     Policy and its records show) and other facilities at which she worked at
 4                     2809 Olive Ashway, 2721 Olive Highway, 900 Oroville Fam Boulevard E,
 5                     2450 Oroville Dam Boulevard E, and 5100, 100 Executive Parkway, all in
 6                     Oroville, California. Jones would have also told Unum that her work at
 7                     those other facilities required that she bring and carry materials weighing
 8                     more than and up to 20 pounds. Thus, factually, Jones’ “own occupation”
 9                     was a “light duty” not a “sedentary” job.
10               B.    Jones would have also explained, as alleged in Paragraphs 8, 10, 11, and
11                     12 of the Complaint, that Ms. Marsiano misinterpreted and misapplied The
12                     Policy, with its circular definitions and thus ambiguous terms.
13               C.    Jones would have informed Unum that since Dr. Norris concluded Jones
14                     could ONLY perform sedentary level level activity/work/occupational
15                     activities and since Jones’s own occupation required the capacity to do
16                     light duty work, Dr. Norris’s “OSP Review” dated May 2, 2019,
17                     corroborated Jones’ disability and supported her claim for continuing LTD
18                     benefits.
19               D.    Jones would have responded to Dr. Brown’s May 21, 2019, “OSP
20                     Review,” in part, by explaining her condition in the “timeframe in
21                     question” had been “persistently stable and progressively improving”
22                     because she was not working and thus was not constantly subjected to
23                     circumstances which caused certain of her disabling symptoms. If she had
24                     been working or returned to work, she would be constantly subjected to
25                     such circumstances to her detriment and that therefore reasonable care and
26                     prudence precluded her from working at her own occupation and she was
27                     unable to perform the substantial and material acts of usual occupation in
28                     the usual and customary way.
                                           COMPLAINT
                                             17 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 18 of 20


 1           27.     This Court is required to review the termination of Plaintiff's benefits de novo
 2    because: (1) The Policy does not reserve discretion; and (2): although the summary plan
 3    discretion does purport to reserve discretion to Unum it void and unenforceable due to California
 4    Insurance Code section 10110.6 because The Policy/SPD:
 5                   i.      provides life insurance or disability insurance coverage, to any California
 6                           resident;
 7                   ii.     was amended and renewal issued after the effective date of Insurance Code
 8                           section 10110.6 of January 1, 2012.
 9           28.     Alternatively, if for any reason the Court concludes that review is for abuse of
10    discretion, then this Court should review United of Omaha's decision with limited deference
11    because:
12                   A.      Unum is both the administrator and the funding source for The Policy, and
13                           therefore has a conflict of interest.
14                   B.      Unum failed to comply with ERISA's procedural requirements regarding
15                           benefit claims procedures and full and fair review of benefit claim denials.
16                   C.      Unum utilized medical experts to review Plaintiff's medical records who
17                           had a financial conflict of interest, and therefore did not provide a neutral,
18                           independent review process.
19                   D.      Unum refused to consider all evidence presented by Plaintiff in the course
20                           of her appeal.
21                   E.      Unum's decision-making was influenced by its financial conflict of
22                           interest.
23                   G.      Unum relied upon factually unsubstantiated medical reviews that were
24                           provided by Unum's hired physicians.
25           29.     Unum's termination of Plaintiff's LTD benefits was arbitrary and capricious, an
26    abuse of discretion, and a violation of the terms of The Policy.
27           30.     An actual controversy has arisen and now exists between Plaintiff and Unum with
28    respect to whether Plaintiff is entitled to LTD benefits under The Policy.
                                                  COMPLAINT
                                                    18 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 19 of 20


 1            31.      Plaintiff contends, and Unum disputes, that Plaintiff is entitled to LTD benefits
 2    under the terms of The Policy because Plaintiff contends, and Unum disputes, that Plaintiff is
 3    totally disabled.
 4            32.      Plaintiff desires a judicial determination of her rights and a declaration as to
 5    which party's contention is correct, together with a declaration that Unum is obligated to pay
 6    LTD benefits under the terms of The Policy, retroactive to the first day she was entitled to such
 7    benefits, i.e., December 27, 2018, until and unless such time that Plaintiff is no longer eligible for
 8    such benefits under the terms of The Policy, i.e., until Plaintiff reaches the age of 65.
 9            33.      A judicial determination of these issues is necessary and appropriate at this time
10    under the circumstances described herein in order that the parties may ascertain their respective
11    rights and duties, avoid a multiplicity of actions between the parties and their privities, and
12    promote judicial efficiency.
13            34.      As a proximate result of Unum's wrongful conduct as alleged herein, Plaintiff was
14    required to obtain the services of counsel to obtain the benefits to which she is entitled under the
15    terms of The Policy. Pursuant to 29 U.S.C. section 1132(g)(1), Plaintiff requests an award of
16    attorney's fees and expenses as compensation for costs and legal fees incurred to pursue
17    Plaintiff's rights.
18            WHEREFORE, Plaintiff prays judgment as follows:
19            1.       For declaratory judgment against Unum, requiring it to pay long-term disability
20    benefits under the terms of The Policy to Plaintiff from the date of termination of said benefits to
21    the date of judgment and thereafter, with prejudgment interest on all unpaid benefits, until and
22    unless it is thereafter determined that Plaintiff is no longer eligible for benefits under the terms of
23    The Policy.
24            2.       For an order, pursuant to 29 U.S.C. 1132(a)(3), striking from the record and
25    disregarding: (a) Ms. Marsiano’s April 23, 2019, “Vocational Analysis; (b) Dr. Norris’s May 2,
26    2019, “OSP Review,” and (c) Dr. Brown’s May 21, 2019, “OSP Review” because Unum violated
27    the April 1, 2018, Regulations by failing to provide these documents to Jones for comment
28    before rendering its final appeal decision, and for an order that Liberty pay back benefits, with
                                                    COMPLAINT
                                                      19 of 20
     Case 2:19-cv-01224-TLN-CKD Document 1 Filed 07/02/19 Page 20 of 20


 1    interest, fees, and court costs, and to continue to pay benefits until and unless it provides Jones
 2    with a full and fair review of her claim, in full compliance with the Regulations, unless after that
 3    full and fair review Unum determines Jones is no longer entitled to such benefits; or providing
 4    other appropriate relief for Unum’s actions.
 5           3.      For attorney's fees pursuant to statute against Unum.
 6           4.      For costs of suit incurred.
 7           5.      For such other and further relief as the Court deems just and proper.
 8
 9    Date: July 2, 2019                              /s/ Raquel M. Busani
                                                     RAQUEL M. BUSANI
10
                                                     Attorney for Plaintiff,
11                                                   DEBORAH JONES
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   COMPLAINT
                                                     20 of 20
